                            Case 2:21-cv-11163-DPH-EAS ECF No. 1-2, PageID.15 Filed 05/19/21 Page 1 of 4
                                                          Exhibit A to the Complaint
Location: Ann Arbor, MI                                                                             IP Address: 73.144.196.70
Total Works Infringed: 32                                                                           ISP: Comcast Cable
 Work      Hashes                                                                 UTC        Site          Published     Registered   Registration
 1         Info Hash:                                                             04-30-     Tushy         04-11-2021    04-27-2021   PA0002288948
           C00EDC1F12E5051872EB0D78C518EF755F9AB034                               2021
           File Hash:                                                             21:44:55
           90C3C43060083796BF2F4730B6F8BEC9003AC66F7E40A7453C3792A1778E5035
 2         Info Hash:                                                             04-21-     Tushy         04-04-2021    04-14-2021   PA0002286714
           FCBEEDE3DB6496B738DF7E5934DFDED8C282C3ED                               2021
           File Hash:                                                             22:43:16
           7ACB95544CC53B724028F63A3CB8D988FC1BEFFD543B9464A86C8695E4713AE5
 3         Info Hash:                                                             04-21-     Blacked       03-29-2021    04-14-2021   PA0002286726
           F436716E467358A87CA812C874AD4FBE443ACD9C                               2021       Raw
           File Hash:                                                             09:34:12
           5A9629BD9998889373B3711AE73D36AA68B5493EED9C8A9F6343DCED00AFFE51
 4         Info Hash:                                                             04-01-     Tushy         03-14-2021    03-22-2021   PA0002282514
           BB9B1D5CE4DB5A34BD2C3BF4186B2281F6935ADA                               2021
           File Hash:                                                             23:24:49
           D044D10640875D6E7D75C830EB2613AD8553831CA0CBECE175559DABE29252DF
 5         Info Hash:                                                             03-02-     Tushy         02-14-2021    03-08-2021   PA0002280366
           D8377F22A5B76F6FE17E2C1918296688E02026EB                               2021
           File Hash:                                                             08:06:40
           41F17368762A71E497D6DB6FBD55BEEE103180B1035CB7E017F77AAC3FF0D427
 6         Info Hash:                                                             02-22-     Blacked       02-06-2021    03-08-2021   PA0002280372
           0947F99AAFE2292BE44C6990E744B53E6FCEF2C4                               2021
           File Hash:                                                             08:45:16
           EB3B2C3949E88D80F70957B40CD176A502F472BB0C0A3F118F40AD66D87BDA8B
 7         Info Hash:                                                             02-21-     Tushy         02-07-2021    03-08-2021   PA0002280362
           FEAF5BDAA2944D610E89DE674306200D190975F7                               2021
           File Hash:                                                             15:11:45
           85250D722F4C82ECD4C8B5B6D2C3E26BD55F659D43D1199424185AEBD36CC847
 8         Info Hash:                                                             02-19-     Tushy         01-31-2021    02-09-2021   PA0002276144
           BC31F15E2E0C297593598BD13CE5B4E549674EDD                               2021
           File Hash:                                                             01:49:04
           B91C4397FE14831EF984CBDF4B599DE2559794FC2A95FB0BD11A86348F40D5B8
                        Case 2:21-cv-11163-DPH-EAS ECF No. 1-2, PageID.16 Filed 05/19/21 Page 2 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         02-11-     Tushy     01-10-2021   02-09-2021   PA0002276153
       5E3DA7F3AA422383AC265CFFD2D0C43524E88FC7                           2021
       File Hash:                                                         15:01:42
       EFCE87CE8C06E931AAB49B4498D4288C58CE0A60458AFB169FB70F7B50848253
10     Info Hash:                                                         02-10-     Blacked   01-18-2021   02-09-2021   PA0002276148
       8FBA9A6C3E55E2CFEA44773F0061C8DC3DDAA9B0                           2021       Raw
       File Hash:                                                         14:16:55
       FBE001CC5577F60E1205397DE7BB28FAB61AF9AAA7A2017CD1EB77857C8434D2
11     Info Hash:                                                         01-29-     Blacked   12-13-2018   02-02-2019   PA0002154971
       745016888E87C4D1A38D7CA7C6CAB83A553082BF                           2021       Raw
       File Hash:                                                         23:04:48
       F0213DB85B3DD9C781A167BED2A9C0EA3FCF8C8539EA8210F0FA616E7745116A
12     Info Hash:                                                         01-26-     Vixen     01-08-2021   02-02-2021   PA0002280513
       F2FDB63F71CEAC78908689947A30E091D5A496A9                           2021
       File Hash:                                                         12:30:20
       95E75F62DED2FEE643032A4D83B87C151C656BD3D6733F8115A20AC9E7E7C3E2
13     Info Hash:                                                         01-26-     Vixen     01-22-2021   02-26-2021   PA0002283698
       E5C15430C8AACA23BED9FD786F87D71C744F3718                           2021
       File Hash:                                                         12:19:05
       5488813047B48866EE04408EDF1F2A53DE6FF80DA9ACA4913D58B7DF065F1813
14     Info Hash:                                                         01-23-     Tushy     12-06-2020   12-28-2020   PA0002269080
       4D354C5790D6AC9010DE3C8FCF304B9F166935E3                           2021
       File Hash:                                                         08:34:35
       10227A09710D17B169E853A682617F8CD3D870AB779CC0CA33394064D305C7C3
15     Info Hash:                                                         12-31-     Blacked   12-21-2020   01-05-2021   PA0002269958
       2313B23C86785158E17F3BFC7FA1E7BAF8908A7B                           2020       Raw
       File Hash:                                                         07:00:19
       F6DC2C223735C7095C45156829763939FA9DCB15D19D61F38B1226B9B947FC0B
16     Info Hash:                                                         12-23-     Blacked   09-28-2020   10-22-2020   PA0002261800
       31A8F8D6F5F44439A0746AC2A1FEECBC46A39FEB                           2020       Raw
       File Hash:                                                         15:56:14
       722D74E39C11DDEF29652D55415EA1762EF6EC36A73642EC20CDEFBAB5FE5906
17     Info Hash:                                                         12-22-     Blacked   10-17-2020   11-05-2020   PA0002263387
       9DFB2B28348D2D9F5CEE9E2B3D6B412C0A037F67                           2020
       File Hash:                                                         21:49:06
       83CA17C0119571E11B4A3870A466DF2DF140E9DF6908DF2875BB600BF158DA60
                        Case 2:21-cv-11163-DPH-EAS ECF No. 1-2, PageID.17 Filed 05/19/21 Page 3 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         12-08-     Tushy     02-25-2018   03-01-2018   PA0002079188
       1F641B5D025FEB120507720DE29BD0339E07E383                           2020
       File Hash:                                                         15:56:25
       7E9EFA74DD4CBFFC83DFBA3721FA235A9E71E1E5FD312E786EAA405B813D7FF4
19     Info Hash:                                                         11-25-     Blacked   02-21-2020   03-18-2020   PA0002241534
       3D28EDE594037E007579CEB7E3390ED7172D9EE4                           2020       Raw
       File Hash:                                                         21:57:54
       CFEB57FBE5C7801F5F62DC62EB181A115ED67A61D82D3F9957322497E0929DB0
20     Info Hash:                                                         11-25-     Blacked   03-21-2020   04-15-2020   PA0002246170
       0375A9CC6F696CF14E34696CAE9EF334733741E8                           2020
       File Hash:                                                         21:57:37
       1C99FE6D021C575065CC1B5D4E76375B08A2CA860933F776EC1CBDB22FBC1D2D
21     Info Hash:                                                         11-19-     Blacked   11-09-2020   12-09-2020   PA0002274940
       7305155D3B1796DF506B513F8A9E58AA7AAC6C39                           2020       Raw
       File Hash:                                                         03:40:39
       F5C15FFC929D749BB71F63C84A287BC94E20C3325091EBE2349C35BC588A6100
22     Info Hash:                                                         11-19-     Blacked   11-14-2020   11-30-2020   PA0002266362
       ABC0C195E2BBF84F587F37AF7EB8F746860EE8AB                           2020
       File Hash:                                                         03:28:47
       D9789C10F5472D6DB4B2A8D9F8CD8E0A7C7087FA1FF2A83B2F39ADC6D3A0B691
23     Info Hash:                                                         10-12-     Blacked   10-03-2020   10-22-2020   PA0002261803
       70E290BA761A02F954B46C202A914AF2EBA424A0                           2020
       File Hash:                                                         07:12:49
       4DE4E1DE98D652627ADEEA7C33F67F8B4602B868ED5754F0AA823CA7FE03BB96
24     Info Hash:                                                         09-24-     Tushy     09-20-2020   09-29-2020   PA0002258683
       74F618D8DC0E1EE9978B5A799F3ED54F9DF681C1                           2020
       File Hash:                                                         08:09:53
       553965CAE2BA61F401285F6BDE8D94289355F78B44CBAEDEF93DD7E8A7C435F1
25     Info Hash:                                                         09-15-     Tushy     09-14-2020   09-29-2020   PA0002258682
       AB1F311A07A1F2F7A3D6E2C770B210BACE048BED                           2020
       File Hash:                                                         13:43:12
       9DB8AD43749309665702A971FE7E0D90BFF1F2168003E50E89972394AD7F49C2
26     Info Hash:                                                         09-07-     Blacked   09-05-2020   09-29-2020   PA0002258686
       CF68460DE9D9906097987EC8282AFEB65C3285B7                           2020
       File Hash:                                                         13:29:59
       89D2A8B1E0C33574D55170A12C1AC1BEAAA8DAD27057E862E44E6FD7099822CB
                        Case 2:21-cv-11163-DPH-EAS ECF No. 1-2, PageID.18 Filed 05/19/21 Page 4 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
27     Info Hash:                                                         08-20-     Tushy     08-16-2020   08-18-2020   PA0002253098
       BDF82178BBE38FCF4A50D74C67C73973CD69EF23                           2020
       File Hash:                                                         08:34:51
       7F22DA1D6DA60BB321C084139E1FCFBFFAB5217515194D1BC4FC52AC899D3620
28     Info Hash:                                                         08-12-     Vixen     07-24-2020   08-03-2020   PA0002259166
       2710D41458459FBC23A2AAE41110EE55BE1D611D                           2020
       File Hash:                                                         03:08:11
       8CFFF825B7B0B0F4DF5BAA70ABB6F6586101BBCAD24CBFC7E47A805412E347A2
29     Info Hash:                                                         05-03-     Vixen     12-25-2019   01-03-2020   PA0002219640
       FFE5224A5E3925847375F8E327267AC2B3148E49                           2020
       File Hash:                                                         03:20:45
       5DDEDA2C21234E18A2388E4956D2DFAC0A8A6DA58AEE52EEDECD4A8DBE69AA33
30     Info Hash:                                                         03-23-     Vixen     10-01-2018   11-01-2018   PA0002143421
       D4BB512F8C0AE6A2925772036D1AD41CDC088861                           2020
       File Hash:                                                         07:01:40
       27843D27F39A962E663A89A982202CEAA6BDF03320DCF9B043676AD2E93B3FC1
31     Info Hash:                                                         02-21-     Vixen     11-20-2018   12-18-2018   PA0002141925
       F2F1D363DB5FAAF52E0991EC8D44300307CF976C                           2020
       File Hash:                                                         00:52:43
       383A0519E7F87F67E48BEE1637A2B65FCA49D2D93D26DBBF8F741D6981EFE163
32     Info Hash:                                                         10-04-     Blacked   09-07-2019   09-25-2019   PA0002203158
       E3A8C18869DAC69874DC78556D8EE2B1BA4AC5EA                           2019
       File Hash:                                                         02:09:34
       80FD8819A29C3FD8D153E45E10848D0C7A481FF71B7CB02776C1154E17D5BEAE
